                                                                                  npsa




                                                                        MAR 1 3 2020
                                                                      Clerk, U.S. District Court
                                                                        District Of Montana
                 IN THE UNITED STATES DISTRICT COURT                          Mwcouia

                     FOR THE DISTRICT OF MONTANA
                             MISSOULA DIVISION




JACQUELINE M. MILLER,                                CV 20-09-M-DWM


                     Plaintiff,

        vs.                                                ORDER


 CSAA GENERAL INSURANCE
COMPANY,

                     Defendant.




      Plaintiff Jacqueline Miller having moved unopposed for leave for counsel to

appear telephonically at the March 20, 2020 preliminary pretrial conference,

      IT IS ORDERED that the plaintiffs motion (Doc. 9)is DENIED subject to

renewal. The Court is closely monitoring the situation and necessary precautions

will be taken.


      DATED this         day of March, 2020.




                                      Donald W.IVmlloy, District Judge
                                      United States Distnict Court
